DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 2013/0010335 A1) in view of Rocklin et al. (US 10,855,952).
As per claim 1, Baba teaches an image forming apparatus (10, FIG. 3; [0035], lines 1-3) comprising:
a user interface device (216, FIG. 3; [0036], line 4);
an image forming operation unit (240, FIG. 3; [0036], line 4);
a detection sensor (second motion sensor 30, FIG. 3; [0038], line 2) having a two-dimensional array structure including a plurality of sensor columns (“Sensors among the sensors shown in FIG. 12 may be selectively applied as the first motion sensor 28 and the second motion sensor 30” ([0186], lines 8-10) suggests the first motion sensor 28 being a pyroelectric sensor (FIG. 12) and the second motion sensor being an infrared array sensor (FIG. 12); infrared array sensor (28IR, FIG. 10B) is disclosed as having a two-dimensional array structure including a plurality of sensor columns (28A, FIG. 10B has a two-dimensional array structure including a plurality of sensor columns; [0171] suggests 28A having a two-dimensional array structure including a plurality of sensor columns));
a power supply (202, FIG. 3; [0037], line 2) to supply power to the user interface device (via supply line 35D, FIG. 3; [0037], lines 5-10) or the image forming operation unit (via supply line 35C, FIG. 3; [0037], lines 5-10), according to a plurality of power modes (FIG. 5 shows a plurality of power modes; [0066], [0124]-[0125], [0137], [0140], [0153] disclose the power supply supplying power to the user interface device or the 
a controller (200, FIG. 3; [0036], line 2) to: 
switch a power mode from the sleep mode to the stand-by mode, when a first condition is satisfied based on sensor data detected by the sensor columns ([0092], last 5 lines; first condition corresponds to a user being in area N of FIG. 6), 
the first condition being a condition in which results of calculations performed on sensor data corresponding to a number of consecutive sensor columns among the plurality of sensor columns are each equal to or greater than a threshold value simultaneously, to indicate detection of a human body (FIG. 11B, [0177]-[0178] disclose results of calculations performed on sensor data corresponding to a number of consecutive sensor columns among the plurality of sensor columns to indicate detection of a human body; FIG. 11C and [0176] discloses threshold values), and
control the power supply to supply power corresponding to the stand-by power mode to the user interface device or the image forming operation unit ([0092], last 5 lines).
Baba does not teach sensor data being each maintained to be equal to or greater than a threshold value simultaneously for a set period of time to indicate detection of the 
As per claim 2, Baba teaches the controller switching the power mode from the sleep mode to the stand-by mode ([0092], last 5 lines) when the sensor data corresponding to temperature values of the number of the sensor columns are simultaneously for the set period of time, respectively maintained to be equal to or greater than the threshold value (see rejection of claim 1 above).  Baba also suggests the controller switching the power mode from the sleep mode to the stand-by mode ([0092], last 5 lines) when the sensor data (corresponding to temperature values of the number of the sensor columns are simultaneously for the set period of time, respectively maintained to be equal to or greater than the threshold value) is greater than corresponding background temperature values obtained before a temperature variation (temperature values when human body is in proximity of the sensors are greater than temperature values when human body is not in proximity of the sensors; temperature values when human body is not in proximity of the sensors corresponds to claimed 
As to average background temperature values, it was known in the art before the effective filing date of the claimed invention to use average temperature values for a period of time instead of the actual temperature values for the period of time because average temperature values are more stable and/or more reliable than actual temperature values.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use average background temperature values for the period of time instead of the actual temperature values for the period of time to improve reliability and stability of temperature values.
As per claim 3, Baba teaches the controller determining whether the first condition is satisfied when a result of calculation performed on sensor data corresponding to any one among the plurality of sensor columns of the detection sensor is maintained to be equal to or greater than the threshold value for the set period of time (FIG.  11A-FIG. 11C; [0176]-[0178]).
As per claim 4, Baba teaches while in the stand-by mode - when no user input is input through the user interface device, when the first condition is not satisfied, and when no ongoing image forming operation is performed by the image forming operation unit, the controller switching the power mode from the stand-by mode to the sleep mode ([0061] suggests the controller switching the power mode from the stand-by mode to the sleep mode when no user input is input through the user interface device; [0103] and [0137], lines 1-6 suggest the controller switching the power mode from the stand-by 
As per claim 5, Baba teaches a motion detection sensor (first motion sensor 28, FIG. 3; [0038], lines 1-2), wherein, the plurality of power modes includes a deep-sleep mode, in which the power supply supplies less in the deep-sleep mode than in the sleep mode, and the controller switching the power mode to the sleep mode from the deep-sleep mode, when a second condition is satisfied based on motion sensor data detected by the motion detection sensor, the second condition being a condition in which a temperature variation detected by the motion detection sensor is equal to or greater than a motion threshold value for detecting a motion ([0098]-[0104] suggest a deep- sleep mode corresponding to a mode in which a second condition is not satisfied based on motion sensor data detected by the motion detection sensor and in which power is supplied only to the motion detection sensor; a sleep mode corresponding to a mode in which a second condition is satisfied based on motion sensor data detected by the motion detection sensor and in which power is additionally supplied to detection sensor 30 in a stepwise manner, the second condition being a condition in which a temperature variation detected by the motion detection sensor is equal to or greater than a motion threshold value for detecting a motion; the power supply supplies less in the deep-sleep mode than in the sleep mode because only the motion detection sensor 28 is supplied with power in the deep sleep mode and because motion detection sensor 28 and detection sensor 30 are supplied with power; note that motion detection sensor 28 is a interpreted as a pyroelectric sensor, motion detection sensor 28 detects a temperature variation being equal to or greater than a motion threshold value for detecting a motion because a pyroelectric sensor detects a temperature variation being equal to or greater than a motion threshold value for detecting a motion).  
As per claim 6, Baba teaches the motion detection sensor being capable of detecting motion sensor data corresponding to a larger region than the detection sensor (FIG. 6 shows the motion detection sensor 28 being capable of detecting sensor data corresponding to a larger region than the detection sensor 30 (region F detected by motion detection sensor 28 is larger than region N detected by detection sensor 30)).
As per claim 7, Baba teaches the plurality of power modes including a deep-sleep mode, in which the power supply supplies less power in the deep-sleep mode than in the sleep mode ([0098]-[0104] suggest a deep- sleep mode corresponding to a mode in which a second condition is not satisfied based on motion sensor data detected by the motion detection sensor and in which power is supplied only to the motion detection sensor; a sleep mode corresponding to a mode in which a second condition is satisfied based on motion sensor data detected by the motion detection sensor and in which power is additionally supplied to detection sensor 30 in a stepwise manner, the second condition being a condition in which a temperature variation detected by the motion detection sensor is equal to or greater than a motion threshold value for detecting a motion; the power supply supplies less in the deep-sleep mode than in the sleep mode because only the motion detection sensor 28 is supplied with power in the deep sleep mode and because motion detection sensor 28 and detection sensor 30 are supplied with power), and when a result of calculation performed on sensor data corresponding to each of the sensor columns of the plurality of sensor columns is not equal to or greater than the threshold value for the set period of time, the controller is to switch the power mode from the sleep mode to the deep-sleep mode ([0103]).
As per claims 8-14, the claims generally correspond with claims 1-8 and are rejected on the same bases.
As per claim 15, the claim generally corresponds to claim 1 and is rejected on the same basis.

Claim Objections
Claims 8-10, 14-15 are objected to because of the following informalities:  
“the determining” in line 10 of claim 8 needs to be replaced “determining” for clarity;
“the determining” in line 3 of claim 9 needs to be replaced “determining” for clarity;
“the determining” in line 5 of claim 10 needs to be replaced “determining” for clarity;
“the determining” in line 6 of claim 14 needs to be replaced “determining” for clarity;
“a processor” in line 4 of claim 15 needs to be replaced with “the processor” to avoid interpreting a processor that is in addition “a processor” in line 2 of the claim, and to avoid lack of clarity with respect to “the processor” in line 7, “the processor” in line 13, and “the processor” in line 17;
“instructions to be executed by a processor to cause..” in line 4 of claim 15, “instructions to be executed by the processor to cause..” in line 7 of claim 15, “instructions to be executed by the processor to cause..” in line 13 of claim 15, and “instructions to be executed by a processor to cause..” in line 17 of claim 15 are objected to because the instructions are not executed, and therefore cannot cause anything.  Note that “to be executed by a/the processor” does not suggest an execution by a/the processor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “when sensor data corresponding to temperature values of the number of the sensor columns are, simultaneously for the set period of time, respectively maintained to be equal to or greater than the threshold value being greater than corresponding average background temperature values obtained before a temperature variation” in lines 1-6.  It is not clear what applicant intends to claim with the recitation.  In particular, it is not clear what is greater than “corresponding average background temperature values obtained before a temperature variation”, and it is not clear what applicant intends to claims with “corresponding average background temperature values obtained before a temperature variation”.  Clarification and/or explanation are/is required.
Claim 2 recites “the controller is to further switch the power mode from the sleep mode to the stand-by mode” in lines 6-7.  The recitation suggests switching the power mode from the sleep mode to the stand-by mode when already in stand-by mode (note that the last 2 lines of claim 1 suggests the power mode being already in the stand-by mode).  Clarification and/or explanation are/is required.
Claim 9 recites “determining whether sensor data corresponding to average temperature values of the number of the sensor columns are, simultaneously for the set period of time, respectively maintained to be equal to or greater than the threshold value being greater than corresponding average background temperature values obtained before a temperature variation” in lines 4-8.  It is not clear what applicant intends to claim with the recitation.  In particular, it is not clear what is greater than “corresponding average background temperature values obtained before a temperature variation”, and it is not clear what applicant intends to claims with “corresponding average background temperature values obtained before a temperature variation”.  Clarification and/or explanation are/is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a controller to switch…; control… in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification discloses the controller as corresponding to element 120 of FIG. 3 and element 120 of FIG. 7 and having an associated structure disclosed at paragraph [0027].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection.

Note that the well-known statements are taken to be admitted prior art because
applicant did not traverse the well-known statements, in re Chevenard, 139 F.2d 711,
713, 80 USPQ 239, 241 (CCPA 1943).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dhavaloganathan (US 2014/0302893 A1) teaches increasing the sensitivity of a proximity sensor by decreasing a required length of time to detect the presence of an object, and decreasing the sensitivity of a proximity sensor by increasing a required length of time to detect the presence of an object ([0081]).
Yang et al. (US 2017/0096299 A1) teaches a sensor detecting continued presence of an object in a ready-mode region for a predetermined time period ([0100]);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: March 19, 2022